EXHIBIT 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

Amendment dated as of July 15, 2020 (the “Amendment”) to that amended and
restated employment agreement between Donnelley Financial Solutions, Inc., a
Delaware corporation (“Donnelley Financial”) and Daniel N. Leib (the
“Executive”), dated July 11, 2017 (the “Employment Agreement”). Capitalized
terms used but not defined herein shall have the meaning set forth in the
Employment Agreement.

Recitals

WHEREAS, Donnelley Financial and the Executive desire to amend the Employment
Agreement, pursuant to its Section 6(g), as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the parties hereby agree as follows:

Agreement

 

  1.

A new Section 4(i) shall be included in the Employment Agreement as follows:

Out Placement. If you are terminated due to a Qualifying Termination, for twelve
(12) months following the date of your Separation from Service, you will be
entitled to receive outplacement benefits with a value of up to $15,000.

 

  2.

Section 4(f)(ii)(4) shall be amended and replaced in its entirety as follows:

4.    During a CIC Termination Period, any long-term incentive cash awards
issued to you in lieu of, or in addition to, equity-based awards on or following
January 1, 2020 will also be subject to the treatment described in this
Section 4(f)(ii) upon a Qualifying Termination.

 

  3.

A new Section 4((f)(ii)(5) shall be included in the Employment Agreement as
follows:

1.    If you are terminated due to a Qualifying Termination other than during a
CIC Termination Period, then (a) any unvested time-based equity award or
time-based long-term cash incentive award shall immediately vest pro-rata upon
your Separation from Service and be payable, calculated by multiplying the award
amount by a fraction, the numerator of which equals the number of days you were
employed by the Company during the applicable vesting period through the date of
your Separation from Service and the denominator of which is the total number of
days in the applicable vesting period, less the number of shares previously
vested, and (b) any unvested performance-based equity award or performance-based
cash incentive award shall continue to vest after your Separation from Service
and pay out when such awards are paid pursuant to the applicable award
agreement, based upon actual performance attained and multiplied by a fraction,
the numerator of which equals the number of days you were employed by the
Company during the applicable performance period through the date of your
Separation from Service and the denominator of which is the total number of days
in the applicable performance period. For the avoidance of doubt, and in order
to give effect to the immediately preceding sentence, the provisions in any of
your award agreements



--------------------------------------------------------------------------------

that provide unvested equity awards or cash incentive awards shall expire or be
forfeited if your employment or service with the Company ends prior to the date
on which a performance period ends or the date on which an award is settled
shall be disregarded.

 

  4.

In all other respects, the Employment Agreement shall remain in full force and
effect in accordance with its terms.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

DANIEL N. LEIB       DONNELLEY FINANCIAL SOLUTIONS, INC.

/s/ Daniel N. Leib

    By:  

/s/ Kirk Williams

Daniel N. Leib       Kirk Williams       Chief Human Resources Officer